 


109 HR 3355 IH: To provide for the liquidation or reliquidation of certain drawback claims relating to petroleum products.
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 3355 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Jefferson introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for the liquidation or reliquidation of certain drawback claims relating to petroleum products. 
 
 
1.Drawback claims relating to petroleum products 
(a)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, the Bureau of Customs and Border Protection of the Department of Homeland Security shall, not later than 90 days after the date of the enactment of this Act, liquidate or reliquidate each drawback claim described in subsection (c) at the full amount in each such claim. 
(b)Payments of amounts dueAny amounts owed by the United States pursuant to liquidations or reliquidations under subsection (a) shall be paid by the Bureau of Customs and Border Protection within 90 days after such liquidation or reliquidation. 
(c)Drawback claimsThe drawback claims referred to in subsection (a) are the following: 
 
 
 
Drawback Claim Number:Filing Date: 
BQ90100000106/27/95 
BQ90200000007/01/95 
BQ90300000907/01/95 
BQ90400000807/12/95 
BQ90500000707/12/95 
BQ90600000607/14/95 
BQ90700000507/14/95 
BQ90800000407/14/95 
BQ90900000307/20/95 
BQ91000000007/20/95 
BQ91100000907/20/95 
BQ90000025907/25/95 
BQ91300000707/25/95 
BQ91400000607/28/95 
BQ91500000508/07/95 
BQ91600000408/07/95.  
 
